Citation Nr: 1544189	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent prior to May 13, 2015, for degenerative disc disease and disc herniation and surgery at L5-S1, with mild residual transient left leg radiculopathy.

2.  Entitlement to a rating in excess of 40 percent from May 13, 2015, for degenerative disc disease and disc herniation and surgery at L5-S1, to include whether the replacement of the 60 percent rating for the Veteran's lumbosacral spine disability with a 40 percent rating, (with separate 40 percent ratings for right and left lower extremity radiculopathy), was proper.

3.  Entitlement to a rating in excess of 40 percent for left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 8, 2011.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.

The Veteran provided testimony at a hearing before a Decision Review Officer in July 2012, and at a hearing before the undersigned Veterans law Judge in March 2013.  Transcripts of these hearings have been associated with the claims file.

In January 2015, the Board dismissed the Veteran's claim for service connection for fibromyalgia.  This Board decision also remanded the Veteran's claim for an increased rating for a lumbosacral spine/radiculopathy disability and his claim for a total disability rating based on individual unemployability (TDIU).  

A May 2015 rating decision granted the Veteran TDIU, effective April 8, 2011 and indicated to the Veteran that this was a complete grant of the benefit sought on appeal.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam), TDIU is part of the increased rating claim which remains before the Board.  The claim for an increased rating was received on March 31, 2011.

In a May 2015 rating decision, the RO also assigned separate 40 percent disability ratings for lumbar radiculopathy of the left lower extremity and the right lower extremity, effective May 13, 2015. The RO informed the Veteran in the rating decision that the decision pertaining to the radiculopathy of each lower extremity was ancillary to and inextricably intertwined with the lumbar spine issue on appeal. He was also informed that "[n]o further action is required." Accordingly, those matters are also before the Board on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim in January 2015 in part so that the Veteran's Social Security Administration (SSA) records, including medical records, could be obtained and considered.  In February 2015 the Veteran submitted a copy of a July 2013 SSA Administrative Law Judge decision that awarded the Veteran SSA disability benefits primarily due to the Veteran's lumbosacral spine disability.  However, the AOJ made no attempt to obtain copies of the SSA medical records upon which the SSA decision was based.  Consequently the Veteran's claim must again be remanded in order that such records may be requested and obtained.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The record indicates that the Veteran has received VA vocational rehabilitation training.  The Veteran's VA vocational rehabilitation file should be associated with the Veteran's electronic claims file.  

In a May 2015 rating decision, the RO also assigned separate 40 percent disability ratings for lumbar radiculopathy of the left lower extremity and the right lower extremity, effective May 13, 2015. The RO informed the Veteran in the rating decision that the decision pertaining to the radiculopathy of each lower extremity was ancillary to and inextricably intertwined with the lumbar spine issue on appeal. He was also informed that "[n]o further action is required." Accordingly, those matters are also before the Board on appeal, however, the supplemental statement of the case dated in May 2015 did not include these issues. 

Similarly, the matter of whether TDIU is warranted prior to April 8, 2011 also remains before the Board as such is part of the claim for an increased rating, which was received on March 31, 2011.  The supplemental statement of the case also did not address this issue.
 
Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of all determinations on claims for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claims. 
 
2.  Obtain the Veteran's VA vocational and rehabilitation records and associate them with the Veteran's claims file.

3.  Once the above actions have been completed, readjudicate the claims and issue a supplemental statement of the case (SSOC).  Then afford the Veteran the requisite opportunity to respond before the claims are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




